570 F.2d 1304
98 L.R.R.M. (BNA) 2268, 84 Lab.Cas.  P 10,652
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.212 AUTO SALES, INC., Respondent.
No. 76-1958.
United States Court of Appeals,Sixth Circuit.
March 13, 1978.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Michael S. Winer, Joseph A. Oertel, Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
Bert J. Fortuna, Jr., Peter J. Kok, Miller, Johnson, Snell & Cummiskey, Grand Rapids, Mich., for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and MERRITT, Circuit Judges.

ORDER

1
This case is before the court on the application of the National Labor Relations Board to enforce its order reported at 223 N.L.R.B. No. 215.  Reference is made to the reported decision of the Board for a recitation of pertinent facts.


2
We conclude that all parts of the decision of the Board are supported by substantial evidence on the record as a whole except those parts holding that the Company violated § 8(a)(3) and (1) of the Act by discharging Alexander Kubilis, Patrick Pancer and Winfred Green.  Enforcement is denied as to order of the Board ordering reinstatement of these three former employees with backpay.


3
It is ORDERED that in all other respects, enforcement of the Board's order be and hereby is granted.